Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 12/27/2021.  Claims 1-10 are presented for examination and based on current examiner’s amendment claims 1 and 4-9, renumbered as 1-7 are allowed for the reasons indicated herein below.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/27/2021, and on 09/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Terminal Disclaimer
4.	The terminal disclaimer filed on 09/09/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment

5.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Clauss, Carleton (Reg. No. 66,230).
The application has been amended as follows:

Abstract:
          In the abstract line 4, change the term “comprising” to “including”.	

Claims: 
Replace previous claims with the following amended claims:


(Currently Amended)	A modular multilevel converter (MMC), comprising:
a plurality of MMC cells, a first MMC cell of the plurality of MMC cells comprising:
a first main transistor and a second main transistor connected in series between a first voltage rail and a second voltage rail;
a first direct current (DC) chopper directly connected to the first voltage rail and to the second voltage rail and comprising a first dump resistor directly connected to the second voltage rail and to a first node between a first controllable chopper transistor and a second controllable chopper transistor of the first DC chopper, wherein the first DC chopper further comprises a diode connected in parallel with the first dump resistor and the second controllable chopper transistor of the first DC chopper; and
a first cell capacitor directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper; and 
a second MMC cell of the plurality of MMC cells comprising:
a third main transistor and a fourth main transistor connected in series between a third voltage rail and the second voltage rail; [[and]]
a second DC chopper directly connected to the third voltage rail and to the second voltage rail and comprising a second dump resistor directly connected to the second voltage rail and to a second node between a third controllable chopper transistor and a fourth controllable chopper transistor of the second DC chopper, wherein the second DC chopper further comprises a diode connected in parallel with the second dump resistor and the third controllable chopper transistor of the second DC chopper; and
a second cell capacitor directly connected to the third voltage rail and to the second voltage rail in parallel to the second DC chopper, wherein the first dump resistor and the second dump resistor are directly connected together in series at the second voltage rail.

2-3.	(Cancelled)	

4.	(Currently Amended)	The MMC according to claim 1, wherein the first main transistor and the second main transistor are connected in parallel with the first DC chopper.

5.	(Currently Amended)	The MMC according to claim 1, further comprising a bleed resistor connected between the first voltage rail and the second voltage rail and in parallel with the first DC chopper.

6.	(Currently Amended)	A method for de-energizing a modular multilevel converter (MMC), the method comprising: 
receiving an instruction to de-energize a phase leg of the MMC, the MMC comprising a plurality of MMC cells;
configuring power transistors in the plurality of MMC cells of the phase leg to guide current through a plurality of direct current (DC) choppers integrated into the plurality of MMC cells; and
determining a period of time to de-energize the MMC using resistors in the plurality of DC choppers, the MMC comprising:
a first MMC cell of the plurality of MMC cells comprising: 
a first main transistor and a second main transistor connected in series between a first voltage rail and a second voltage rail;
a first  of the plurality of DC choppers directly connected to the first voltage rail and to the second voltage rail and comprising a first dump resistor directly connected to the second voltage rail and to a first node between a first controllable chopper transistor and a second controllable chopper transistor of the first DC chopper, wherein the first DC chopper further comprises a diode connected in parallel with the first dump resistor and the second controllable chopper transistor of the first DC chopper; and
a first cell capacitor directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper; and 
a second MMC cell of the plurality of MMC cells comprising:
a third main transistor and a fourth main transistor connected in series between a third voltage rail and the second voltage rail; 
a second DC chopper of the plurality of DC choppers directly connected to the third voltage rail and to the second voltage rail and comprising a second dump resistor directly connected to the second voltage rail and to a second node between a third controllable chopper transistor and a fourth controllable chopper transistor of the second DC chopper, wherein the second DC chopper further comprises a diode connected in parallel with the second dump resistor and the third controllable chopper resistor of the second DC chopper; and
a second cell capacitor directly connected to the third voltage rail and to the second voltage rail in parallel to the second DC chopper, wherein the first dump resistor and the second dump resistor are directly connected together in series at the second voltage rail.


7.	(Currently Amended)	A modular multilevel converter (MMC) power module, comprising: 
	a first set of at least two main transistors connected in series between a first voltage rail and a second voltage rail; 
a second set of at least two main transistors connected in series between a third voltage rail and the second voltage rail;
a first direct current (DC) chopper directly connected to the first voltage rail and to the second voltage rail, the first DC chopper comprising a first controllable chopper transistor directly connected to the first voltage rail, a second controllable chopper transistor directly connected to the second voltage rail, and a first dump resistor directly connected to the second voltage rail and to a first node between the first controllable chopper transistor and the second controllable chopper transistor of the first DC chopper, wherein the first DC chopper further comprises a diode connected in parallel with the first dump resistor and the second controllable chopper transistor of the first DC chopper;
a first cell capacitor directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper;
a second DC chopper directly connected to the third voltage rail and to the second voltage rail, the second DC chopper comprising a third controllable chopper transistor directly connected to the second voltage rail, a fourth controllable chopper transistor directly connected to the third voltage rail, and a second dump resistor directly connected to the second voltage rail and to a second node between the third controllable chopper transistor and the fourth controllable chopper transistor of the second DC chopper, wherein the second DC chopper further comprises a diode connected in parallel with the second dump resistor and the third controllable chopper transistor of the second DC chopper; and
a second cell capacitor directly connected to the second voltage rail and to the third voltage rail in parallel to the second DC chopper, wherein the first dump resistor and the second dump resistor are directly connected together in series at the second voltage rail. 

8.	(Currently Amended)	The MMC power module according to claim 7, wherein the first set of at least two main transistors is first DC chopper.

9.	(Currently Amended)	The MMC power module according to claim 7, further comprising a bleed resistor connected between the first voltage rail and the second voltage rail and in parallel with the first DC chopper.

10.	(Cancelled)	


Reasons for allowance
6.	Claims 1 and 4-9, renumbered as 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1 and 4-5, renumbered as 1-3; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A modular multilevel converter (MMC), comprising: a plurality of MMC cells, a first MMC cell of the plurality of MMC cells comprising: a first main transistor and a second main transistor connected in series between a first voltage rail and a second voltage rail; a first direct current (DC) chopper directly connected to the first voltage rail and to the second voltage rail and comprising a first dump resistor directly connected to the second voltage rail and to a first node between a first controllable chopper transistor and a second controllable chopper transistor of the first DC chopper, wherein the first DC chopper further comprises a diode connected in parallel with the first dump resistor and the second controllable chopper transistor of the first DC chopper; and a first cell capacitor directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper; and a second MMC cell of the plurality of MMC cells comprising: a third main transistor and a fourth main transistor connected in series between a third voltage rail and the second voltage rail; a second DC chopper directly connected to the third voltage rail and to the second voltage rail and comprising a second dump resistor directly connected to the second voltage rail and to a second node between a third controllable chopper transistor and a fourth controllable chopper transistor of the second DC chopper, wherein the second DC chopper further comprises a diode connected in parallel with the second dump resistor and the third controllable chopper transistor of the second DC chopper; and a second cell capacitor directly connected to the third voltage rail and to the second voltage rail in parallel to the second DC chopper, wherein the first dump resistor and the second dump resistor are directly connected together in series at the second voltage rail”. As recited in claims 1 and 4-5, renumbered as 1-3.

Claim 6, renumbered as 4; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method for de-energizing a modular multilevel converter (MMC), the method comprising: receiving an instruction to de-energize a phase leg of the MMC, the MMC comprising a plurality of MMC cells; configuring power transistors in the plurality of MMC cells of the phase leg to guide current through a plurality of direct current (DC) choppers integrated into the plurality of MMC cells; and determining a period of time to de-energize the MMC using resistors in the plurality of DC choppers, the MMC comprising: a first MMC cell of the plurality of MMC cells comprising: a first main transistor and a second main transistor connected in series between a first voltage rail and a second voltage rail; a first DC chopper of the plurality of DC choppers directly connected to the first voltage rail and to the second voltage rail and comprising a first dump resistor directly connected to the second voltage rail and to a first node between a first controllable chopper transistor and a second controllable chopper transistor of the first DC chopper, wherein the first DC chopper further comprises a diode connected in parallel with the first dump resistor and the second controllable chopper transistor of the first DC chopper; and a first cell capacitor directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper; and a second MMC cell of the plurality of MMC cells comprising: a third main transistor and a fourth main transistor connected in series between a third voltage rail and the second voltage rail; a second DC chopper of the plurality of DC choppers directly connected to the third voltage rail and to the second voltage rail and comprising a second dump resistor directly connected to the second voltage rail and to a second node between a third controllable chopper transistor and a fourth controllable chopper transistor of the second DC chopper, wherein the second DC chopper further comprises a diode connected in parallel with the second dump resistor and the third controllable chopper resistor of the second DC chopper; and a second cell capacitor directly connected to the third voltage rail and to the second voltage rail in parallel to the second DC chopper, wherein the first dump resistor and the second dump resistor are directly connected together in series at the second voltage rail”. As recited in claim 6, renumbered as 4.

Claims 7-9, renumbered as 5-7; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A modular multilevel converter (MMC) power module, comprising: a first set of at least two main transistors connected in series between a first voltage rail and a second voltage rail; a second set of at least two main transistors connected in series between a third voltage rail and the second voltage rail; a first direct current (DC) chopper directly connected to the first voltage rail and to the second voltage rail, the first DC chopper comprising a first controllable chopper transistor directly connected to the first voltage rail, a second controllable chopper transistor directly connected to the second voltage rail, and a first dump resistor directly connected to the second voltage rail and to a first node between the first controllable chopper transistor and the second controllable chopper transistor of the first DC chopper, wherein the first DC chopper further comprises a diode connected in parallel with the first dump resistor and the second controllable chopper transistor of the first DC chopper; a first cell capacitor directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper; a second DC chopper directly connected to the third voltage rail and to the second voltage rail, the second DC chopper comprising a third controllable chopper transistor directly connected to the second voltage rail, a fourth controllable chopper transistor directly connected to the third voltage rail, and a second dump resistor directly connected to the second voltage rail and to a second node between the third controllable chopper transistor and the fourth controllable chopper transistor of the second DC chopper, wherein the second DC chopper further comprises a diode connected in parallel with the second dump resistor and the third controllable chopper transistor of the second DC chopper; and a second cell capacitor directly connected to the second voltage rail and to the third voltage rail in parallel to the second DC chopper, wherein the first dump resistor and the second dump resistor are directly connected together in series at the second voltage rail”. As recited in claims 7-9, renumbered as 5-7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839